Citation Nr: 0033256	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  99-11 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (AOJ) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




REMAND

The veteran served on active duty from February 1956 to 
July 1978.

A copy of a rating determination by the regional office in 
Manila, Philippines in April 1998 shows that the veteran was 
granted service connection for disability of both knees.  He 
was granted a 10 percent evaluation for disability of each 
knee, effective from February 14, 1994.  The rating action 
also shows that previously the veteran had been granted a 
permanent and total disability rating for pension, effective 
from February 14, 1994.  

An informal application for RH Insurance was received by the 
AOJ in September 1998 and it was followed by a formal claim 
in November 1998. 

The AOJ subsequently determined that the veteran was not 
entitled to RH Insurance because he did not meet the good 
health standards for such insurance.  The AOJ determined that 
he was permanently and totally disabled, and that he had 
several disabilities, including a back condition, 
cardiovascular disease, and limitation of motion of the arm, 
which prevented him from meeting the good health standards 
for insurance.

The record also shows that in an unrelated claim the Board of 
Veterans' Appeals in October 1998 denied service connection 
for several disabilities, including service connection for a 
cardiovascular disorder, an acquired psychiatric disorder, 
bilateral shoulder disabilities, and hearing loss of the left 
ear.  The veteran has appealed this decision to the U.S. 
Court of Appeals for Veterans Claims (the Court).  The appeal 
is presently being considered by the Court.  

The claims file, which includes the veteran's medical 
records, has not been provided to the Board.  Without the 
claims file, and the appropriate medical records, the Board 
cannot determine whether the veteran meets the good health 
standards for insurance and otherwise meets the requirements 
to be entitled to RH Insurance.

Further, the veteran's claim for service connection for some 
of the disabilities which were the basis for the denial of RH 
Insurance is still being litigated.

The Board needs to remand the case to the AOJ to obtain the 
claims file and any other medical records which formed the 
basis for their decision.  Accordingly, the case is hereby 
REMANDED to the AOJ for the following:

1.  The AOJ should obtain and associate 
the veteran's claims file with the 
insurance folder furnished.  The AOJ 
should determine whether the claims file 
has been returned to the Manila, 
Philippines Regional Office, the 
Department of Veterans Affairs (VA) 
General Counsel's Office, or remains at 
the Court.  The AOJ should determine 
whether the claims file can be obtained 
on a temporary basis, or whether other 
arrangements can be made, such as 
obtaining copies of pertinent parts of 
such claims folder.  The AOJ should 
provide the claims file, or pertinent 
parts, so as to provide the Board with a 
record that contains the information 
necessary to adjudicate the present 
claim.

2.  As soon as the claims folder is 
obtained by the AOJ, the AOJ should 
review the veteran's claim for RH 
Insurance consistent with all laws and 
regulations.  The AOJ should determine 
whether a decision for RH Insurance can 
be fully adjudicated, or must await a 
further determination from the U.S. Court 
of Appeals for Veterans Claims.  

If the denial of the veteran's claim for RH Insurance is 
confirmed, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  The case should then be 
returned to the Board, including the claims file or pertinent 
parts, so as to provide the Board with a record that contains 
the information necessary to adjudicate the present claim.  

No action is required of the veteran until and unless he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


